     Case 2:17-cv-00429-ECM-WC Document 36 Filed 08/24/20 Page 1 of 1




                  IN THE DISTRICT COURT OF THE UNITED STATES
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               NORTHERN DIVISION

DANIEL BARTHOLOMEW CLARK,                        )
# 184417,                                        )
                                                 )
     Plaintiff,                                  )
                                                 )
     v.                                          ) CIVIL ACT. NO. 2:17-cv-429-ECM
                                                 )               (WO)
PATRICIA HOOD, et al.,                           )
                                                 )
     Defendants.                                 )

                               OPINION and ORDER

      On July 24, 2020, the Magistrate Judge entered a Recommendation (doc. 35) to

which no timely objections have been filed. After an independent review of the file and

upon consideration of the Recommendation, it is

      ORDERED as follows that:

      1.    the Recommendation of the Magistrate Judge is ADOPTED;

      2.    the Defendants’ motion for summary judgment is GRANTED;

      3.    this case is DISMISSED with prejudice; and

      4.    costs are taxed against the Plaintiff.

     A separate Final Judgment will be entered.

     Done this 24th day of August, 2020.


                                        /s/ Emily C. Marks
                                  EMILY C. MARKS
                                  CHIEF UNITED STATES DISTRICT JUDGE
